

116 HR 4926 IH: Prevent Family Fire Act of 2019
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4926IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Levin of California (for himself, Mr. Rodney Davis of Illinois, Mr. Brendan F. Boyle of Pennsylvania, Ms. Stefanik, Ms. Schrier, and Mr. Turner) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for a credit against tax for sales at retail of
			 safe firearm storage devices.
	
 1.Short titleThis Act may be cited as the Prevent Family Fire Act of 2019. 2.Safe firearm storage credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Safe firearm storage credit
 (a)Allowance of creditFor purposes of section 38, the safe firearm storage credit determined under this section for the taxable year is an amount equal to 10 percent of amounts received from the first retail sale of a safe firearm storage device for use within the United States.
						(b)Limitation
 (1)In generalThe amount taken into account under subsection (a) with respect to a safe firearm storage device shall not exceed $400.
 (2)ValueIf, in connection with a sale of a safe firearm storage device, the transferee receives other property, the amount taken into account under subsection (a) shall be limited to the amount received solely with respect to the safe firearm storage device, which shall be determined based on the value of the safe firearm storage device relative to the value of such other property.
 (c)Safe firearm storage deviceFor purposes of this section— (1)In generalThe term safe firearm storage device means a device that is—
 (A)designed and marketed for the principal purpose of denying unauthorized access to, or rendering inoperable, a firearm or ammunition, and
 (B)secured by a combination lock, key lock, or lock based on biometric information which, once locked, is incapable of being opened without the combination, key, or biometric information, respectively.
 (2)ExclusionThe term safe firearm storage device does not include— (A)any device which is incorporated to any extent into the design of a firearm or of ammunition, or
 (B)any device that, as of the day of the sale described in subsection (a), has been subject to a mandatory recall by the Consumer Product Safety Commission.
 (3)Firearm; ammunitionThe terms firearm and ammunition have the meanings given such terms in section 921 of title 18, United States Code (without regard to all that follows firearm silencer in paragraph (3) of such section).
 (d)TerminationThis section shall not apply to sales after December 31, 2026. . (b)Credit made part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:
				
 (33)the safe firearm storage credit determined under section 45T.. (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					Sec. 45T. Safe firearm storage credit..
 (d)ReportThe Secretary of the Treasury shall make publicly available an annual report of the credits against tax allowed by reason of section 45T, disaggregated by State.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			